

	

		II

		109th CONGRESS

		2d Session

		S. 2610

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To enhance the management and disposal of

		  spent nuclear fuel and high-level radioactive waste, and for other

		  purposes.

	

	

		1.Definitions from Nuclear

			 Waste Policy Act of 1982In

			 this Act, the terms Commission, disposal,

			 high-level radioactive waste, repository,

			 Secretary, State, spent nuclear fuel,

			 and Yucca Mountain site have the meanings given those terms in

			 section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).

		2.Application procedures

			 and infrastructure activities

			(a)ApplicationSection 114(b) of the Nuclear Waste Policy

			 Act of 1982 (42 U.S.C. 10134(b)) is amended—

				(1)by striking If the President

			 and inserting the following:

					

						(1)In

				generalIf the

				President

						;

				and

				(2)by adding at the end the following

					

						(2)Required

				informationAn application

				for construction authorization shall not be required to contain information

				relating to any surface facility other than surface facilities necessary for

				initial operation of the

				repository.

						.

				(b)Application

			 procedures and infrastructure activitiesSection 114(d) of the Nuclear Waste Policy

			 Act of 1982 (42 U.S.C. 10134(d)) is amended—

				(1)in the first sentence, by striking

			 The Commission shall consider and inserting the

			 following:

					

						(1)In

				generalThe Commission shall

				consider

						;

				

				(2)by striking the last 2 sentences;

			 and

				(3)by inserting after paragraph (1) (as

			 designated by paragraph (1)) the following:

					

						(2)Amendments to

				application for construction authorization

							(A)In

				generalIf the Commission

				approves an application for construction authorization and the Secretary

				submits an application to amend the authorization to obtain permission to

				receive and possess spent nuclear fuel and high-level radioactive waste, or to

				undertake any other action concerning the repository, the Commission shall

				consider the application using expedited, informal procedures, including

				discovery procedures that minimize the burden on the parties to produce

				documents that the Commission does not need to render a decision on an action

				under this section.

							(B)Final

				decisionThe Commission shall

				issue a final decision on whether to grant permission to receive and possess

				spent nuclear fuel and high-level radioactive waste, or on any other

				application, by the date that is 1 year after the date of submission of the

				application, except that the Commission may extend that deadline by not more

				than 180 days if, not less than 30 days before the deadline, the Commission

				complies with the reporting requirements under subsection (e)(2).

							(3)Infrastructure

				activities

							(A)In

				generalAt any time before or

				after the Commission issues a final decision on an application from the

				Secretary for construction authorization under this subsection, the Secretary

				may undertake infrastructure activities that the Secretary determines to be

				necessary or appropriate to support construction or operation of a repository

				at the Yucca Mountain site or transportation to the Yucca Mountain site of

				spent nuclear fuel and high level radioactive waste, including infrastructure

				activities such as—

								(i)safety upgrades;

								(ii)site preparation;

								(iii)the construction of a rail line to connect

				the Yucca Mountain site with the national rail network, including any

				facilities to facilitate rail operations; and

								(iv)construction, upgrade, acquisition, or

				operation of electrical grids or facilities, other utilities, communication

				facilities, access roads, rail lines, and non-nuclear support

				facilities.

								(B)Compliance

								(i)In

				generalThe Secretary shall

				comply with all applicable requirements under the National Environmental Policy

				Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an infrastructure activity

				undertaken under this paragraph.

								(ii)EISIf the Secretary determines that an

				environmental impact statement or similar analysis under the National

				Environmental Policy Act of 1969 is required in connection with an

				infrastructure activity undertaken under this paragraph, the Secretary shall

				not be required to consider the need for the action, alternative actions, or a

				no-action alternative.

								(iii)Other

				agencies

									(I)In

				generalTo the extent that a

				Federal agency is required to consider the potential environmental impact of an

				infrastructure activity undertaken under this paragraph, the Federal agency

				shall adopt, to the maximum extent practicable, an environmental impact

				statement or similar analysis prepared under this paragraph without further

				action.

									(II)Effect of

				adoption of statementAdoption of an environmental impact

				statement or similar analysis described in subclause (I) shall be considered to

				satisfy the responsibilities of the adopting agency under the National

				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and no further

				action for the activity covered by the statement or analysis shall be required

				by the agency.

									(C)Denials of

				authorizationThe Commission

				may not deny construction authorization, permission to receive and possess

				spent nuclear fuel or high-level radioactive waste, or any other action

				concerning the repository on the ground that the Secretary undertook an

				infrastructure activity under this

				paragraph.

							.

				(c)Connected

			 actionsSection 114(f)(6) of

			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(f)(6)) is amended—

				(1)by striking or; and

				(2)by inserting before the period at the end

			 the following: , or an action connected or otherwise relating to the

			 repository, to the extent the action is undertaken outside the geologic

			 repository operations area and does not require a license from the

			 Commission.

				(d)Expedited

			 authorizationsSection 120 of

			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10140) is amended—

				(1)in subsection (a)(1)—

					(A)in the first sentence, by inserting

			 , or the conduct of an infrastructure activity, after

			 repository;

					(B)by inserting , State, local, or

			 tribal after Federal each place it appears; and

					(C)in the second sentence, by striking

			 repositories and inserting a repository or infrastructure

			 activity;

					(2)in subsection (b), by striking , and

			 may include terms and conditions permitted by law; and

				(3)by adding at the end the following:

					

						(c)Failure to

				grant authorizationAn agency

				or officer that fails to grant authorization by the date that is 1 year after

				the date of receipt of an application or request from the Secretary subject to

				subsection (a) shall submit to Congress a written report that explains the

				reason for not meeting that deadline or rejecting the application or

				request.

						(d)Treatment of

				actionsFor the purpose of

				applying any Federal, State, local, or tribal law or requirement, the taking of

				an action relating to a repository or an infrastructure activity shall be

				considered to be—

							(1)beneficial, and not detrimental, to the

				public interest and interstate commerce; and

							(2)consistent with the public convenience and

				necessity.

							.

				3.Regulatory

			 requirements

			(a)Material

			 requirementsNotwithstanding

			 any other provision of law, no Federal, State, interstate, or local

			 requirement, either substantive or procedural, that is referred to in section

			 6001(a) of the Solid Waste Disposal Act (42 U.S.C. 6961(a)), applies to—

				(1)any material owned by the Secretary, if the

			 material is transported or stored in a package, cask, or other container that

			 the Commission has certified for transportation or storage of that type of

			 material; or

				(2)any material located at the Yucca Mountain

			 site for disposal, if the management and disposal of the material is subject to

			 a license issued by the Commission.

				(b)Permits

				(1)In

			 generalThe Environmental

			 Protection Agency shall be the permitting agency for purposes of issuing,

			 administering, or enforcing any new or existing air quality permit or

			 requirement applicable to a Federal facility that is subject to the Nuclear

			 Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.).

				(2)State and local

			 activityA State or unit of

			 local government shall not issue, administer, or enforce a new or existing air

			 quality permit or requirement affecting a Federal facility or activity that is

			 subject to the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et

			 seq.).

				4.Confidence in

			 availability of waste disposalNotwithstanding any other provision of law,

			 in deciding whether to permit the construction or operation of a nuclear

			 reactor or any related facilities, the Commission shall deem, without further

			 consideration, that sufficient capacity will be available in a timely manner to

			 dispose of the spent nuclear fuel and high-level radioactive waste resulting

			 from the operation of the reactor and related facilities.

		

